Citation Nr: 0834072	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-32 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The veteran's current hearing loss was not shown during 
service and the sensorineural hearing loss was first shown 
many years after service.

2.  The veteran's tinnitus was not demonstrated in service, 
nor was it related to any incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in July 2005 and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran contends that his current hearing loss and 
tinnitus were related to noise exposure due to working with 
aircraft during his active service.  Specifically, the 
veteran contends that he was exposed to loud noise without 
hearing protection while performing light maintenance for 
planes, including; gassing up planes, aircraft warm-ups, 
pulling and replacing wheel shocks, and guard duty close to 
the main runway.  As a result of his job, the veteran 
contends that he was in close proximity to constant and 
extreme aircraft noise at all times.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Service medical records are silent as to any complaints or 
diagnoses of ear problems, tinnitus, or hearing loss.  Both 
the veteran's June 1952 entrance examination, as well as his 
July 1954 separation examination noted 15/15 hearing acuity 
on a whispered voice test.  No examinations during service 
indicated any abnormalities of the ears.  Defective hearing 
was never shown.

A VA treatment record dated April 2005 noted that the veteran 
complained of a long history of tinnitus and wanted to get 
his ears checked out.  The physician's assistant noted 
decreased hearing bilaterally to thumbs rubbing together next 
to the veteran's ears.  Further testing was recommended.

A November 2005 VA audiological examination revealed pure 
tone thresholds of 15, 30, 40, 55, and 65 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively in the right 
ear.  Examination of the left ear showed pure tone thresholds 
of 15, 20, 30, 55 and 60 decibels at frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  The 
audiologist noted that during his active duty, the veteran 
was a non-combat aviation technician on a flight line.  The 
examiner also noted that the veteran reported not wearing the 
hearing protection that was issued to him.  The examiner also 
noted that the veteran had an occupational history as an 
equipment repairer in a factory for 20 years after service, 
during which he wore hearing protection "when he needed 
it."  

After a review of the claims folder, the examiner noted that 
the veteran gave a history of hearing problems since 2000, 
but did not seek treatment for those problems until after 
2000.  The examiner also noted that while records showed the 
veteran had decreased hearing due to a thumb rub test, he 
stated that this test was not calibrated and unlikely to have 
been conducted in a sound treated booth.  (It is noted that 
this test was done years after service not during service 
when all findings were of normal.  The examiner opined that 
it was more likely than not that the veteran's current 
hearing loss was related to post-service noise, aging, or 
other factors than to noise exposure during service.  

Additionally, the examiner noted that there was no previous 
diagnosis of tinnitus, and the veteran confirmed that he had 
not sought a diagnosis of tinnitus prior to this examination.  
Thus the examiner opined that while the veteran currently had 
tinnitus bilaterally, there was no evidence of tinnitus, nor 
was there evidence that would suggest noise exposure during 
the military was the cause of the current tinnitus.  The 
examiner stated that it was less likely that the current 
tinnitus was related to military service.  

An October 2007 private audiological evaluation noted that 
the veteran reported ringing in his ears and hearing loss 
after service, which gradually got worse over time.  The 
examiner stated that the veteran had moderate to severe 
sensorineural hearing loss bilaterally, with decreased speech 
discrimination scores.  The examiner opined that the 
veteran's hearing loss was beyond what would be expected for 
presbycusis alone and that he believed the hearing loss was 
related to the service noise exposure that the veteran 
reported.  

While the veteran meets the requirements for disability due 
to impaired hearing under 38 C.F.R. § 3.385 and thus, clearly 
has current, bilateral hearing loss disability, there 
competent medical evidence does not show that his hearing 
loss occurred as a result of a period of active duty.  There 
is no evidence in the service medical records that the 
veteran complained of, or was treated for hearing loss.  Upon 
separation from active duty, and on all exams in service, the 
veteran's hearing was within normal limits based on the 
testing at that time.  A May 2005 VA examiner opined that the 
veteran's hearing loss was more likely than not related to 
post-service noise, aging, or other factors rather than to 
noise exposure during service.  However, an October 2007 
private audiology opinion provided a conflicting opinion 
noting that the physician believed that the veteran's hearing 
loss was related to the veteran's reported military noise 
exposure.  This was said to be based on the veteran's history 
of noise exposure as reported.

Thus, the resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
military service and his current bilateral hearing loss.  The 
Board has the duty to assess the credibility and weight to be 
given the evidence relative to this issue.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  This assessment of 
credibility and weight to be given the evidence includes 
scrutiny of a medical professional's statements in 
association with such related factors as the basis for the 
opinions rendered, i.e., presence or absence of the clinical 
records.  In this case, the November 2005 VA examination is 
the only medical opinion based on the review of the veteran's 
claims file, and as such the Board finds this opinion to be 
probative.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(VA is required to conduct an accurate and descriptive 
medical examination based on the complete medical record).  
Specifically, the VA examiner noted the veteran's noise 
exposure both during his active duty as well as occupational 
noise exposure after his discharge from active duty.  The 
examiner stated that the veteran gave a history of hearing 
problems since 2000, but did not seek treatment for those 
problems until after 2000.  The examiner ultimately opined 
that it was more likely than not that the veteran's current 
hearing loss was related to post-service noise, aging, or 
other factors than to noise exposure during service.  

Conversely, the October 2007private audiology opinion was not 
based on review of the claims file but rather on the history 
reported by the veteran.  Significantly, post-service noise 
exposure does not appear to have been reported or considered.  
The physician stated that she thought that the veteran's 
current hearing loss was related to the military noise 
exposure that the veteran reported, without a review of the 
veteran's claim's file.  The Board finds that this medical 
statement cannot serve to establish a nexus between the 
veteran's current hearing loss and service, as this statement 
was based on uncorroborated history provided by the veteran.  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Given the foregoing, the physician's finding that the 
veteran's current bilateral hearing loss is related to the 
veteran's claimed noise exposure during service cannot be 
found to be probative.  

Given the above, there is no competent medical evidence that 
the veteran's current bilateral hearing loss is related to 
his active military service.

Regarding the veteran's claim for service connection for 
tinnitus, there is no objective evidence that the veteran has 
tinnitus that is related to his active service.  Service 
medical records are silent as to any complaints of or 
diagnosis of tinnitus.  The first documented complaint of 
tinnitus was in a VA treatment record dated 2005, nearly 51 
years after his discharge from service.  Moreover, the 
November 2005 VA examiner stated that he could not identify 
any evidence of tinnitus or any substantive link that would 
suggest tinnitus was related to the veteran's active service 
rather than civilian occupation, aging or other factors.  The 
examiner opined that it was less likely than not that any 
current tinnitus was related to military service.  

Thus, the Board must conclude that there is no probative 
evidence showing that the veteran's current bilateral hearing 
loss or tinnitus is related to service.  As such, the Board 
must find that the preponderance of the evidence is against 
the claims; the benefit-of-the doubt doctrine is inapplicable 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


